Opinion by
Mb. Justice Mitchell,
1. The construction of a statute is a question of the legislative intent in its passage. The first subject of consideration in the present case therefore is whether the legislature by the Act of May 22, 1895, P. L. 105, intended to authorize cities to improve streets partly or wholly at the expense of property owners specially benefited, without the latter’s consent shown by a previous petition. This question admits of but one answer. The act is entitled, “ An act empowering cities ... to grade, pave ” etc. “ without petition of property holders ” etc. The cities-, already had full power to improve their streets at the public expense without consent of the property holders, and if this was all the act intended to give it was utterly useless and superfluous. But, further than this, if as some of appellees argue the act was meant as “ a wholesome restriction upon the making of improvements at the general expense,” then we are forced to the extraordinary misuse of language in holding that an act “ empowering cities,” etc., and making the affirmative grant that “ all cities shall have power,” etc., was meant only to put restrictions on powers already existing. Finally, in the construction suggested, the second section providing that the “ proceedings for the ascertaining of damages, and the assessment of benefits incident thereto, shall be as now provided by law ” would be not only useless but absolutely repugnant to the purpose of the act.
2. The purpose of the act was not only within the constitutional powers of the legislature, but was also in harmony with and pursuance of the long settled policy of the state that certain developments and improvements in the growth and extension of cities shall be paid for, in part at least, by the parties who are specially benefited thereby. The system was well known to the legal profession, the legislature and the public. See Washington Avenue, 69 Pa. 352. It was not in force in its full extent in all municipalities. The city of Pittsburg, by the failure of the acts of 1887 and 1889 to get through the network of constitutional obstructions to needful legislation (see Wyoming Street, 137 Pa. 494), was left without authority to assess benefits except under the Act of May 16,1891, P. L.'75, which limited the exercise of such power to cases where the improvement was petitioned for by the property owners. The plain purpose of the act of 1895 was to enlarge the occasions on which *295the power might be exercised. It did not expressly grant authority to assess for benefits. It was not necessary that it should do so. The power already existed, but its exercise was restricted by certain conditions precedent, and the act simply changed some of these conditions, taking away the requirement of a property holder’s petition, and substituting restrictions on the ordinary passage of ordinances. In so doing it made no changes in the nature of the existing power, but extended the well-understood system, with its usual incidents as to damages and benefits, to new conditions as to its exercise. It may well be doubted whether, if the act had ended with the 1st section, it would not have carried the power to assess for benefits as an incident of the system to be implied, if not expressly excluded. But the 2d section puts all doubt at rest and shows beyond question that the intent was that the power should be accompanied by its usual incidents as to damages and benefits.
3. The intent of the act being clear, and the purpose within the legislative province, was it rendered invalid by the form in which it was put ? Ordinarily, the power to do any act includes the power to determine the method of doing it. This is the rule as to the forms of legislative expression. Restrictions upon such forms are unusual and are only imposed for specific and clearly defined ends. They are not to be construed beyond the prevention of the evil in view of which they were imposed. It was well said by the court of appeals of New York in People ex rel. v. Lorillard, 135 N. Y. 285, “ A provision of the fundamental law which attempts to regulate the form in which the legislative will is to be expressed in the enactment of laws is difficult of a just and reasonable application in all cases, and is at best of very doubtful utility. When the organic law has fixed the limits of legislative power and has placed some general and suitable restraints upon its methods of procedure, its proper office is generally fulfilled, but an attempt to prescribe the language or the forms to be used or observed by the legislature in the enactment of statutes must inevitably result either in the condemnation of numerous legislative acts, perfectly wholesome and just, or in the liberal exercise by the courts of their undoubted powers to give to all laws a just and rational construction and meaning. A constitutional provision intended to operate as a restraint upon the legislature with respect to the language and *296forms of expression to be used in framing acts of legislation is not to be so construed as to embrace cases not fairly within its general purpose or policy, or the evils which it was intended to correct.”
Section 2 of the act of 1895 is as follows : “ In exercising the power aforesaid, all proceedings for the ascertaining of damages and the assessment of benefits incident thereto shall be as now provided by law in reference to payment of costs, damages and expenses of public improvements within municipal corporations,” and the provisions of the constitution which it is supposed to contravene is section 6 of article 3 : “ No law shall be revived, amended or the provisions thereof extended or conferred by reference to its title only, but so much thereof as is revived, amended, extended or conferred, shall be re-enacted and published at length.”
That section has already been before this Court, and in Sea-right’s Estate, Stuart’s Appeal, 163 Pa. 210, it was said': “ The constitutional provision has reference to express amendments only. Its object, like that of section two of the same article requiring each act to have its subject clearly expressed in the title, was to secure to the legislators themselves and others interested, direct notice, in immediate connection with proposed legislation, of its subject and purpose. The constitution does not make the obviously impracticable requirement that every act shall recite all other acts that its operation may incidentally affect, either by way of repeal, modification, extension or supply.”
This construction is the one universally given, so far as we have been able to learn, to the same or similar provisions in the constitutions of other states. See People v. Banks, 67 N. Y. 568, People v. Lorillard, 135 N. Y. 285, Matter of Union Ferry Co., 98 N. Y. 139, Campbell v. Board of Pharmacy, 45 N. J. Law, 241, People ex rel. v. Mahaney, 13 Mich. 481, 496, State v. Gaines, 1 Lea (Tenn.), 734, Blakemore v. Dolan, 50 Ind. 194, People ex rel. v. Wright, 70 Ill. 388, Birmingham Union Ry. Co. v. Land Co., 114 Ala. 70, Denver Circle R. R. Co. v. Nestor, 10 Colo. 403, and Cooley on Constitutional Limitations, (6th ed. 1890), chap. 6, p. 180. And the rule deducible from all the cases may be stated as follows, in terms slightly varied from those of Depue, J., in Campbell v. Board of Pharmacy, supra, an act which is complete in itself—the purpose, meaning and *297full scope of which are apparent on its face—is valid, although it may operate to alter, extend or repeal a prior act or may provide for the means of carrying its provisions into effect by a reference to a course of procedure established by other acts of the legislature.
The act of 1895, section 2, prescribes that the proceedings under section 1 shall be “ as now provided by law ” in reference to public improvements within municipal corporations. There was a method provided by law for such cases. It was part of a system, well known and long established, which involved certain principles of claims for damages, of liabilities to assessments for benefits, and certain modes of procedure to liquidate amounts in the two classes of cases. These rested partly on the constitutional guarantee to owners whose property was taken for public use, partly on statutory authority to assess, partly on statutory methods of procedure and partly on common-law principles as declared applicable to the whole subject by the courts. No legislature could undertake to foresee, enumerate and re-enact all the statutes, much less the rules of common law that might be affected by the new act or be applicable to aid in carrying it out. They were not required to do so. The procedure was part of a system, and the act in changing in some particulars the conditions under which the system should be applied, adopted and referred to the procedure as a part of such system by which its object should be put in operation. The case is not at all within the mischief of blind, ignorant, misleading or deceptive legislation which the constitutional provision was intended to prevent.
We are of opinion that the learned court below took a narrower and more literal view of the words of the section than its purpose requires.
Judgment reversed and procedendo awarded.